Case: 17-41034       Document: 00514519178         Page: 1    Date Filed: 06/19/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-41034                            June 19, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CLAUDIO PEREZ-MIRAMONTES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-652-1


Before STEWART, Chief Judge, and DENNIS and HAYNES, ∗ Circuit Judges.
PER CURIAM: **
       Claudio Perez-Miramontes pleaded guilty to being found in the United
States after previous deportation.          The district court imposed a 65-month
sentence of imprisonment, which was above the advisory guidelines range.
Perez-Miramontes argues that his sentence is substantively unreasonable




       ∗
         Judge Haynes concurs in the judgment only.
       ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41034    Document: 00514519178     Page: 2   Date Filed: 06/19/2018


                                 No. 17-41034

because the district court gave “undue, significant weight to its unfounded
belief that [he] may have ‘exposed others’” to his medical condition.
      Perez-Miramontes’s argument fails for two reasons.        Underlying the
district court’s allegedly “unfounded belief” is its factual determination that
Perez-Miramontes may have exposed others to his medical condition. Because
Perez-Miramontes did not object to this factual finding, he cannot establish
plain error. See United States v. Illies, 805 F.3d 607, 609 (5th Cir. 2015);
United States v. Lopez, 923 F.2d 47, 50 (5th Cir. 1991). Second, it is evident
from the record that the district court was concerned with Perez-Miramontes’s
recidivism and that it chose to impose the variance due to Perez-Miramontes’s
criminal history, to protect the public, to promote respect for the law, and to
afford adequate deterrence. See United States v. Brantley, 537 F.3d 347, 350
(2008). Perez-Miramontes’s disagreement with the district court’s weighing of
the factors is insufficient to demonstrate an abuse of discretion. See Gall v.
United States, 552 U.S. 38, 51 (2007). Given the significant deference that is
due to a district court’s consideration of the § 3553(a) factors and the district
court’s explanation of its sentencing decision, Perez-Miramontes has not
demonstrated that his 65-month sentence is substantively unreasonable. See
Brantley, 537 F.3d at 349; United States v. McElwee, 646 F.3d 328, 337 (5th
Cir. 2011). Accordingly, the judgment of the district court is AFFIRMED.




                                       2